In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1455
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

KENNETH CONLEY,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 12 CR 986 — Gary S. Feinerman, Judge.
                    ____________________

  ARGUED DECEMBER 1, 2014 — DECIDED JANUARY 30, 2015
                    ____________________

   Before BAUER, KANNE and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. While incarcerated in Chicago’s
Metropolitan Correctional Center (“MCC”) awaiting
sentencing for a bank robbery, Kenneth Conley escaped by
scaling down seventeen floors of the building on a “rope”
made of bed sheets. Conley pled guilty to the escape and
was given a 41-month sentence, to be served consecutively to
his sentence for bank robbery.
2                                                No. 14-1455

   On appeal, Conley challenges his escape sentence on two
grounds. First, he contends that the district court relied on
the wrong provision of U.S.S.G. § 5G1.3 in imposing a
consecutive, as opposed to a concurrent, sentence. Second,
Conley argues that even if the district court applied the
proper provision, the 41-month consecutive sentence was
substantively unreasonable. We disagree and affirm the
sentence.

                        I. BACKGROUND

   On October 29, 2012, Conley pled guilty to one count of
bank robbery under 18 U.S.C. § 2113(a). Conley was
thereafter held in custody in Chicago’s downtown MCC
while awaiting sentencing.

   During the early morning hours of December 18, 2012,
Conley and his cellmate, Joseph Banks, escaped from the
MCC. The men sawed through the bars in their narrow cell
window and removed a section of concrete from the wall
surrounding it. They fashioned a rope out of bed sheets,
crawled through the opening, and scaled seventeen floors
down the side of the building to the ground.

     Conley was at large for seventeen days before he was
captured. Numerous law enforcement agencies, including
the United States Marshals Service and the Federal Bureau of
Investigation, conducted an exhaustive manhunt for Conley.
Officers of the suburban Palos Hills Police Department
discovered a disguised Conley hiding out in Palos Hills,
Illinois. When they approached him, Conley provided a false
name. He then ran from the officers and attempted to enter a
No. 14-1455                                                          3

family-occupied apartment. One of the apartment’s residents
used physical force to block Conley’s entry. Conley was
taken into custody, and the United States charged him with a
single count of escape under 18 U.S.C. § 751(a).

    The United States Probation Office (“Probation”) had
prepared an initial presentence report (PSR) for the bank
robbery conviction prior to Conley’s escape. The PSR set his
offense level at 32, based on the application of the career
offender provision. It recommended a 2-level reduction for
acceptance of responsibility. That, combined with Conley’s
criminal history category of VI, resulted in a guidelines
range of 168 to 210 months in prison.

    Not surprisingly, Probation prepared a new PSR
following Conley’s escape, and on May 29, 2013, Judge
Samuel Der-Yeghiayan held a sentencing hearing on the
bank robbery conviction. The amended PSR contained a
recommendation for removing the 2-level acceptance of
responsibility reduction, and it also recommended adding 2
levels for obstruction of justice, on account of the escape.
This resulted in a new guidelines range of 210 to 240 months,
in part because the sentence for bank robbery is capped at
240 months. 1 The court imposed a sentence of 240 months,
citing the escape as evidencing a likelihood of recidivism
and a lack of respect for the law. We upheld that sentence on
appeal. U.S. v. Conley, 541 F. App’x 699 (7th Cir. 2013).




1The sentencing judge indicated that were it not for the 240-month cap,
he would have been inclined to impose an even lengthier sentence.
4                                                         No. 14-1455

    Conley pled guilty to the escape on October 21, 2013,
pursuant to a plea agreement. On February 24, 2014, Judge
Gary Feinerman conducted Conley’s sentencing hearing. The
crime of escape carries a base offense level of 13. Conley
qualified as a career offender, because he had at least two
prior felony convictions for crimes of violence: three 1996
armed robbery convictions and the 2012 bank robbery
conviction. The career offender designation raised his
offense level to 17. The PSR recommended a 3-level
reduction for acceptance of responsibility, bringing the
offense level to 14. The offense level 14 and criminal history
category VI resulted in a guidelines range of 37 to 41
months.

   Conley did not dispute the offense level or guidelines
range calculation. The primary dispute concerned whether
Conley’s sentence for the escape should be imposed
consecutively to or concurrently with his bank robbery
sentence. Because Conley had a prior undischarged term of
incarceration, the court was required to determine which of
the three subsections of U.S.S.G. § 5G1.3 applied to Conley’s
sentencing. Both parties agreed that subsection (a) did not
apply. 2

   Subsection (b), if applied and satisfied by Conley, would
have recommended that his two sentences run concurrently.


2 Subsection (a) applies when the instant offense was committed during
a term of incarceration, or following sentencing (but before commencing
service of the sentence) for another offense. Because Conley had not yet
been sentenced at the time of his escape, the parties agreed that this
subsection did not apply.
No. 14-1455                                                5

After considering objections from Conley, the court
determined that subsection (b) did not apply. The court then
applied the remaining provision, subsection (c). That
provision instructs the court to impose a concurrent,
partially concurrent, or consecutive sentence as required “to
achieve a reasonable punishment for the instant offense.”
U.S.S.G. § 5G1.3(c).

   After considering the 18 U.S.C. § 3553(a) factors and
discussing its discretion to impose a concurrent or
consecutive sentence, the court imposed a within-guidelines
sentence of 41 months, to be served consecutively to the bank
robbery sentence.

    Conley appeals the district court’s determination that
U.S.S.G. § 5G1.3(b) did not apply. In the alternative, he
challenges the 41-month consecutive sentence as being
substantively unreasonable.

                          II. ANALYSIS

   A. U.S.S.G. § 5G1.3(b) versus § 5G1.3(c)

    This court reviews de novo whether a district court
followed proper sentencing procedures, including whether it
correctly determined the applicable provision of U.S.S.G.
§ 5G1.3. United States v. Nania, 724 F.3d 834, 840 (7th Cir.
2013).

   Conley was serving a term of imprisonment for the bank
robbery at the time that he was sentenced for the escape.
When a defendant is serving a term of imprisonment and is
6                                                      No. 14-1455

facing sentence on another offense, under certain
circumstances U.S.S.G. § 5G1.3 recommends that the court
should impose a concurrent sentence, as opposed to a
consecutive one, for the other offense. U.S.S.G. § 5G1.3(b)
provides in pertinent part:

       If subsection (a) does not apply, and a term of
       imprisonment resulted from another offense that
       is relevant conduct to the instant offense of
       conviction under the provisions of subsections
       (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant
       Conduct) and that was the basis for an increase in
       the offense level for the instant offense under
       Chapter Two (Offense Conduct) or Chapter Three
       (Adjustments), the sentence for the instant offense
       … shall be imposed to run consecutively to the
       remainder of the undischarged term of
       imprisonment. 3

§ 5G1.3(b).

    As we recently stated in United States v. Rachuy, in order
to obtain the benefit of subsection (b), a defendant must
satisfy both requirements of this provision. 743 F.3d 205, 212
(7th Cir. 2014). That is, the conduct underlying the prior
offense for which the defendant is already incarcerated must
be relevant conduct to the instant offense; and that prior
offense must have served as the basis for an increase in the
offense level assigned to the instant offense. Here, for

3 This provision has since been amended, which we discuss in greater
detail below.
No. 14-1455                                                   7

subsection (b) to apply, the bank robbery must be relevant
conduct to the escape, and the bank robbery must have
served as the basis for an increase in the offense level for the
escape.

    As to the first requirement, Conley argues that the bank
robbery is relevant conduct to the escape. Conley appears to
argue that because he escaped from custody while
incarcerated for the bank robbery, there is some degree of
factual overlap between the two courses of conduct. We
disagree. The bank robbery conduct was completed before
his escape conduct, as evidenced by the fact that Conley had
already pled guilty to the bank robbery charge at the time of
his escape. None of the “Relevant Conduct” provisions of
Section 1B1.3 support Conley’s apparent contention that
incarceration for a prior offense constitutes relevant conduct
for a subsequent offense. He therefore cannot establish the
first requirement of Section 5G1.3(b).

    Likewise, Conley cannot establish the second
requirement of Section 5G1.3(b), that the bank robbery
served as the basis for an increase in the offense level
assigned to the escape. Conley argues that because the bank
robbery conviction was one of several offenses that qualified
him as a career offender, and because that designation raised
his offense level from 13 to 17, the bank robbery conviction
increased his offense level for the escape. Once again, we
disagree.

   Conley’s argument ignores subsection (b)’s specific
language. That provision states that prior relevant offense
conduct “that was the basis for an increase in the offense
8                                                No. 14-1455

level for the instant offense under Chapter Two (Offense
Conduct) or Chapter Three (Adjustments)” can provide the
basis for a concurrent sentence. § 5G1.3(b). Conley’s
increased offense level was due to enhancements imposed
under Chapter Four (Career Offenders and Criminal
Livelihood), not Chapters Two and Three. By the plain
language of the provision, then, his career offender
enhancement cannot provide the basis for fulfilling
subsection (b)’s “increase” requirement.

    We conclude by noting that Section 5G1.3(b) was recently
amended, effecting relatively significant changes for
defendants who are subject to prior undischarged terms of
incarceration. Effective November 1, 2014, the “increase
requirement,” or the requirement that the prior offense
conduct resulted in an increase in offense level for the
instant offense, has been stricken from the provision.
U.S.S.G. app. C amend. 787 (Nov. 1, 2014). Therefore, in
order to meet the requirements for a consecutive (or
adjusted) sentence under the amended subsection (b), a
defendant need only show that the prior undischarged term
of imprisonment resulted from another offense that qualifies
as “relevant conduct” to the instant offense.

   Because Conley was sentenced prior to November of
2014, this amendment does not apply to him. See U.S.S.G.
§ 1B1.11(a) (stating that the “court shall use the Guidelines
Manual in effect on the date that the defendant is
sentenced.”) In addition, because Conley could not fulfill
subsection (b)’s requirement that the prior offense be
“relevant conduct” to the instant offense, even with the
No. 14-1455                                                  9

benefit of Amendment 787, Conley would still not meet the
provision’s requirements for a concurrent sentence.

   We conclude that Conley did not meet either of the
requirements of Section 5G1.3(b). Because both parties
agreed that subsection (a) did not apply, the district court
correctly determined that Conley should be sentenced
pursuant to subsection (c).

   B. Substantive reasonableness of the sentence

    We review the substantive reasonableness of a
defendant’s sentence for an abuse of discretion. Gall v. United
States, 552 U.S. 38, 46 (2007). Conley argues that under the
circumstances he faced, the imposition of a 41-month,
consecutive sentence was substantively unreasonable.

   Conley argues that under subsection (c), the district court
abused its discretion in imposing a consecutive sentence.
Subsection (c) provides:

   In any other case involving an undischarged term of
   imprisonment, the sentence for the instant offense
   may be imposed to run concurrently, partially
   concurrently, or consecutively to the prior
   undischarged term of imprisonment to achieve a
   reasonable punishment for the instant offense.

§ 5G1.3(c).

   Conley asserts that without the escape, he would have
faced a guidelines range of 168 to 210 months for the bank
10                                               No. 14-1455

robbery; after the escape, he was sentenced to 240 months.
Therefore, Conley argues, at least 30 months of his bank
robbery sentence are “attributable to” the escape. Because of
this overlap, Conley asserts, imposing the escape sentence to
run consecutively to the bank robbery sentence constitutes
greater punishment than is necessary under § 3553. In
essence, he argues that he is being double-punished in a
manner that § 3553 forbids.

    We disagree. The district court did not abuse its
discretion in determining that a consecutive sentence was
required to achieve a reasonable punishment, even taking
into account that Conley’s robbery sentence was lengthened
by the escape. The court below provided a thorough and
carefully articulated discussion that weighed the relevant
3553(a) factors.

    For example, the district court discussed the nature and
circumstances of Conley’s offense. It underscored the
seriousness of escape from federal custody, as well as the
fact that the escape did not arise from a momentary lapse in
judgment. Conley carefully planned his flight (or more
precisely, his seventeen-story descent), showed obvious
disregard for the law in carrying it out, and absorbed the
substantial attention of state and federal law enforcement
agencies as they expended great resources to apprehend
him.

    The court also considered the history and characteristics
of the defendant. It noted that Conley was forty years old at
the time of sentencing and would be nearly sixty when
released from prison on the bank robbery sentence. The
No. 14-1455                                               11

court acknowledged that the risk of recidivism often drops
as a person passes certain age milestones.

    The court, however, weighed Conley’s age against the
fact that he had amassed 27 criminal history points in
reaching the criminal history category of VI, the highest
category under the Guidelines. It noted that 27 points is
more than double the threshold required to reach Category
VI. It also concluded that Conley’s score likely
underrepresented his actual criminal history, as he had
many offenses for which no points were assigned. The court
also evaluated the nature of the offenses making up his
criminal history—armed robberies, aggravated assault,
etc.—and that Conley had accumulated fifteen behavioral
violations while previously incarcerated in federal prison.
The court determined that, given this history and his
continuing criminal behavior at age forty, Conley would be
more likely than the average sixty-year old to reoffend after
leaving prison.

    The court also considered the need for the sentence
imposed in this case to fulfill the goals of criminal
punishment. It considered the role of deterrence, which was
particularly influential here, given the strong need to deter
others from attempting to escape from federal custody. It
also identified a need to protect the public from Conley’s
potential future criminal conduct. While it could not predict
with certainty whether Conley would reoffend (no judge
can), the court noted that neither past prison terms nor
incarceration at the MCC had yet served as adequate
deterrents.
12                                                 No. 14-1455

   Finally, the court considered all of these factors as they
applied to the types of sentences available—in this case, both
the length of incarceration and whether Conley’s sentence
should be served consecutively to or concurrently with the
bank robbery sentence. It took into account that Conley’s
sentence in the bank robbery was lengthy and that he might
have to serve particularly “hard time” at a supermax
correctional facility. It also acknowledged that Conley’s
escape likely played a role in increasing his sentence for the
bank robbery.

   It weighed those factors against Conley’s incorrigibly
violent past; his “demonstrated and consistent disrespect for
legal authority;” the seriousness of the offense of escape; and
the need to protect the public. It concluded that a 41-month
consecutive sentence was necessary to achieve a reasonable
punishment for the escape.

    Indeed, strong policy reasons support the district court’s
analysis. Conley is in effect arguing for a “freebie.” Because
the maximum term allowed for escape falls far short of
Conley’s bank robbery sentence, the imposition of a
concurrent sentence would negate virtually all punitive force
of a sentence for escape. With nothing to lose, that result
would encourage defendants who face lengthy prison
sentences to attempt escape. This is particularly true if, like
Conley, they have already maxed out at criminal history
category VI, or are already classified as career offenders. We
cannot countenance this result.

   In light of the district court’s thorough and careful
consideration of the 3553(a) factors, we find that the court
No. 14-1455                                                 13

did not abuse its discretion in sentencing Conley to a within-
guidelines sentence of 41 months. Nor did it abuse its
discretion in determining that the escape sentence should be
served consecutively to the bank robbery sentence.

    Conley argues in the alternative that the district court
was under a heightened duty to provide “compelling
justifications” for the consecutive sentence. See United States
v. Johns, 732 F.3d 736, 742 (7th Cir. 2013) (holding that a
sentencing judge should support an above-guidelines
sentence with compelling justifications); United States v.
Miller, 601 F.3d 734, 740 (7th Cir. 2010) (same).

   Conley asserts that the (at least) 30 months of his bank
robbery sentence that are “attributable to” the escape should
be added to the 41 months he was given for the escape itself.
He argues that when those two sentences are considered in
combination, they amount to an above-guidelines
punishment of 71 months for the escape. At a minimum,
Conley argues, as a sort of constructive upward departure,
the district court should have supported its sentence with
“compelling justifications.”

    We disagree. Conley’s escape sentence does not amount
to an upward departure. The Guidelines contemplate that
separate criminal conduct may form the basis for sentencing
enhancements and other increased punishment exposure.
Prior criminal conduct, for example, can provide the basis
for the assignment of criminal history points, thereby raising
a defendant’s criminal history category. This may result in a
higher guidelines range for a subsequent offense, even if the
defendant has already served a sentence for that prior
14                                                 No. 14-1455

criminal conduct. The district court was not required to
provide “compelling justifications” for the within-guidelines
sentence it imposed.

                        III. CONCLUSION

    For all these reasons, we find that the court did not abuse
its discretion in sentencing Conley to a 41-month term of
imprisonment for the escape, to be served consecutively
with the bank robbery sentence.

                                                  AFFIRMED